Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 07-1368

                          MICHAEL G. KESELICA,

                         Plaintiff, Appellant,

                                      v.

                     DONALD L. CARCIERI, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                   Before

                         Boudin, Chief Judge,
                    Selya, Senior Circuit Judge,
                      and Lipez, Circuit Judge.



     Michael G. Keselica on brief pro se
     Mark R. Davis, Senior Assistant Attorney General, William F.
Thro, State Solicitor General, and Robert F. McDonnell, Attorney
General, on brief for appellee Timothy M. Kaine.


                            November 7, 2007
               Per   Curiam.   Michael   G.   Keselica   appeals   from   the

district court's sua sponte dismissal, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), of a civil rights complaint filed approximately

one month after the sua sponte dismissal of a substantially similar

complaint that Keselica had filed in the same court.                In both

instances, the district court concluded that Keselica's claims

necessarily called into question the legality of his confinement

and, therefore, were not cognizable under 42 U.S.C. §§ 1983 or

1985.       We summarily affirmed the first dismissal, see Keselica v.

Carcieri, No. 07-1195 (1st Cir. Sept. 4, 2007) (per curiam), and

the same disposition is appropriate here.

               Dismissal of the complaint was proper for the reasons set

forth in the magistrate judge's January 30, 2007, report and

recommendation, subsequently adopted by the district court.1              See

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005); see also Preiser v.

Rodriguez, 411 U.S. 475, 489-90 (1973) (challenge to fact or

duration of confinement must be through habeas corpus).

               The judgment of the district court is summarily affirmed.

See 1st Cir. R. 27.0(c).




        1
      That decision was in accord with applicable Supreme Court
precedent.